IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                     r^j



STATE OF WASHINGTON,                     ]
                                                                                     CO
                                                No. 70861-9-1                               m


                                                                                     ""CI
                     Respondent,         ]                                            1
                                                                                     F\3
                                                DIVISION ONE
                                                                                            i' i'i rv'i
            v.                           ,
                                                UNPUBLISHED OPINION                _™




IBRAHIM SALEH ADAM,                      '                                         CO       o    —



                     Appellant.                 FILED:    September 2, 2014


        Per Curiam. Ibrahim Adam appeals from the judgment and sentence entered

after he pleaded guilty to one count of felony stalking. Adam's court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a

good faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470

P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct.

1396 (1967), the motion to withdraw must:

        [1] be accompanied by a brief referring to anything in the record that
        might arguably support the appeal. [2] A copy of counsel's brief should
        be furnished the indigent and [3] time allowed him to raise any points
        that he chooses; [4] the court-not counsel-then proceeds, after a full
        examination of all the proceedings, to decide whether the case is wholly
        frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California. 386 U.S. at 744).

        This procedure has been followed. Adam's counsel on appeal filed a brief with

the motion to withdraw. Adam was served with a copy of the brief and informed of

the right to file a statement of additional grounds for review. Adam filed a statement

of additional grounds for review, which also includes a motion to withdraw his guilty

plea.
No. 70861-9-1/2



       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

       1. Whether Adam's guilty plea was knowing, intelligent, and voluntary?

       The court also considered the following issue that Adam raised in his

statement of additional grounds on review:

       1. Whether the trial court erred in refusing to permit Adam to withdraw his

guilty plea?

       The potential issues raised by counsel and Adam are wholly frivolous.

Counsel's motion to withdraw is granted and the appeal is dismissed.



                           For the court:

                                                     f •'• cM^f ^